Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into as of July 7, 2014 (the “Effective Date”), by and between Julie
Anne Smith (“Executive”) and Raptor Pharmaceutical Corp. (the “Company”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement entered into as of September 10, 2012 setting forth the terms of
Executive’s employment by the Company as its Executive Vice President, Strategy,
and Chief Operating Officer (the “Prior Agreement”);

WHEREAS, Executive is currently employed by Company as its Executive Vice
President, Strategy, and Chief Operating Officer, and Company desires to promote
Executive to the position of President and Chief Executive Officer Designate
effective as of the Effective Date and to the position of President and Chief
Executive Officer effective January 1, 2015, and Executive desires to serve in
such capacities, pursuant to the terms and conditions set forth in this
Agreement; and

WHEREAS, Company and Executive intend that the Prior Agreement be superseded in
all respects by this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1. “Board” means the Board of Directors of the Company.

1.2. “Cause” means any of the following events described below:

(a) Executive’s commission of a felony or other crime involving moral turpitude;

(b) any willful act or acts of dishonesty undertaken by Executive and intended
to result in substantial gain or personal enrichment of Executive, Executive’s
family or any third party at the expense of the Company;

(c) any willful act of gross misconduct which is materially and demonstrably
injurious to the Company; and/or

(d) Employee’s inability to lawfully work in the United States.

For the purpose of this Agreement, no act, or failure to act, by Executive shall
be considered “willful” if done, or omitted to be done, by her in good faith and
in the reasonable belief that her act or omission was in the best interest of
the Company and/or required by applicable law..



--------------------------------------------------------------------------------

1.3. “Change in Control” means the occurrence of any of the following events:
(i) any sale or exchange of the capital stock by the stockholders of the Company
in one transaction or series of related transactions where more than fifty
percent (50%) of the outstanding voting power of the Company is acquired by a
person or entity or group of related persons or entities; or (ii) any
reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than fifty percent (50%) of the outstanding voting power
of the surviving entity (or its parent corporation) immediately after the
transaction; or (iii) the consummation of any transaction or series of related
transactions that results in the sale of all or substantially all of the assets
of the Company; or (iv) any “person” or “group” (as defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities representing more than fifty percent (50%) of the voting power of
the Company then outstanding.

1.4. “Change in Control Multiple” shall mean 1.5 during Executive’s service as
President and Chief Executive Officer Designate and shall mean 2 during
Executive’s service as President and Chief Executive Officer.

1.5. “Change in Control Period” means that period commencing on the consummation
of a Change in Control and ending on the first anniversary thereof.

1.6. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

1.7. “Code” means the Internal Revenue Code of 1986, as amended.

1.8. “Company” means Raptor Pharmaceutical Corp. or any successor thereto.

1.9. “Confidential Information Agreement” means the Employee Invention
Assignment and Confidentiality Agreement entered into between Executive and the
Company.

1.10. “Covered Termination” means (a) an Involuntary Termination Without Cause
or (b) a voluntary termination for Good Reason, provided that the termination
constitutes a Separation from Service.

1.11. “Good Reason” means Executive’s resignation as a result of a Good Reason
Condition. In order to resign for Good Reason, Executive must provide written
notice to the Company of the existence of the Good Reason Condition within
thirty (30) days of the initial existence of such Good Reason Condition. Upon
receipt of such notice of the Good Reason Condition, the Company will be
provided with a period of thirty (30) days during which it may remedy the Good
Reason Condition and not be required to provide for the payments and benefits
described in Section 4 as a result of such proposed resignation due to the Good
Reason Condition specified in the notice. If the Good Reason Condition is not
remedied within the period specified in the preceding sentence, Executive may
resign for Good Reason based on the Good Reason Condition specified in the
notice, provided that such resignation must occur within sixty (60) days after
the initial existence of such Good Reason Condition.

 

2



--------------------------------------------------------------------------------

1.12. “Good Reason Condition” means that any of the following are undertaken
without Executive’s express written consent:

(a) a material reduction in Executive’s Base Salary (other than as part of a
reduction in the base salary of at least a majority of the Company’s executives
of the same or greater percentage);

(b) a material diminution in Executive’s responsibilities;

(c) the Company’s material breach of any material term of this Agreement; or

(d) a requirement that Executive relocate to an office that would increase
Executive’s one-way commute distance by more than fifty (50) miles based on
Executive’s primary residence at the time such relocation is announced,
provided, that this Section 1.10(d) shall only apply after Executive relocates
her primary residence to the San Francisco Bay area as contemplated by
Section 2.1 of this Agreement..

1.13. “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause. The termination of Executive’s
employment as a result of Executive’s death or inability to perform the
essential functions of her job due to disability will not be deemed to be an
Involuntary Termination Without Cause.

1.14. “Separation from Service” means Executive’s termination of employment or
service constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

ARTICLE II

EMPLOYMENT BY THE COMPANY

2.1. Position and Duties. Subject to terms set forth herein, as of the Effective
Date, Executive shall serve as the Company’s President and Chief Executive
Officer Designate and perform such duties as are customarily associated with the
position of President and Chief Executive Officer Designate and such other
duties as are assigned to Executive by the Board. Subject to terms and
conditions set forth herein, effective January 1, 2015, Executive shall serve as
the Company’s President and Chief Executive Officer and perform such duties as
are customarily associated with the position of President and Chief Executive
Officer and such other duties as are assigned to Executive by the Board. During
the term of Executive’s employment with the Company, Executive will devote
Executive’s best efforts and substantially all of Executive’s business time and
attention (except for vacation periods and reasonable periods of illness or
other incapacities permitted by the Company’s general employment policies or as
otherwise set forth in this Agreement) to the business of the Company. As of
January 1, 2015, Executive shall be appointed to serve as a member of the Board.
Executive shall relocate her primary residence to the San Francisco Bay area no
later than January 1, 2015, unless the parties otherwise agree prior to such
date in writing.

2.2. Employment at Will. Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
Cause, and without prior notice. If Executive’s employment with the Company is
terminated, Executive will be eligible to receive severance benefits to the
extent provided in this Agreement.

 

3



--------------------------------------------------------------------------------

2.3. Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

ARTICLE III

COMPENSATION

3.1. Base Salary. As of the Effective Date, Executive shall receive for services
to be rendered hereunder an annual base salary of $450,000 (“Base Salary”),
payable on the regular payroll dates of the Company, subject to increase in the
sole discretion of the Board. Effective January 1, 2015, in connection with
Executive’s promotion to President and Chief Executive Officer, Executive’s Base
Salary shall be increased to $550,000 and shall remain subject to increase in
the sole discretion of the Board. Executive shall not be entitled to any
additional compensation for her services as a member of the Board.

3.2. Bonus. As of the Effective Date, Executive’s annual performance bonus
target shall be increased to fifty percent (50%) of Base Salary and shall be
prorated for the period beginning on the Effective Date and continuing through
December 31, 2014 (the “Annual Bonus”). Effective January 1, 2015, in connection
with Executive’s promotion to President and Chief Executive Officer, Executive’s
Annual Bonus shall be increased to sixty percent (60%) of Base Salary. Annual
Bonus payments for 2014, as well as for future years, will be determined in the
discretion of the Board or a committee of the Board and will be (a) subject to
achievement of any applicable bonus objectives and/or conditions determined by
the Board or a committee of the Board, and (b) payable to Executive during the
year following the end of the applicable calendar year at the same time as
bonuses for other Company executives are paid. In the event that Executive leads
the Company through a transaction or series of transactions that provides
significant demonstrable value to the Company’s stockholders, Executive will be
eligible for a transaction bonus the amount of which will be determined based on
the contribution of Executive and the value provided and other terms and
conditions to be determined by the Board or a committee of the Board.

3.3. Standard Company Benefits. Executive shall continue to be entitled to all
rights and benefits for which Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices that may
be in effect from time to time and are provided by the Company to its executive
employees generally. Executive shall be entitled each year to four (4) weeks
leave for vacation at full pay, provided, that the maximum amount Executive may
have accrued at any point in time is four (4) weeks (meaning that once Executive
has accrued four (4) weeks, Executive will not accrue any additional vacation
time until she takes vacation and falls below the four (4) week accrual cap).
Executive shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the policies applicable to the Company and its
affiliates from time to time in effect. Employee acknowledges and agrees that in
order to maintain flexibility, the Company and its affiliates have the right to
amend or terminate any employee benefit plan at any time.

 

4



--------------------------------------------------------------------------------

3.4. Stock Option Awards. Subject to approval by the Board, in connection with
Executive’s promotion to President and Chief Executive Officer Designate,
Executive will be granted an option to purchase 175,000 shares of the Company’s
common stock with an exercise price equal to the closing price on the day
preceding the date of grant. Following Executive’s promotion to President and
Chief Executive Officer, subject to approval by the Board, Executive will be
granted an option to purchase 350,000 shares of the Company’s common stock with
an exercise price equal to the closing price on the day preceding the date of
grant. Such grant shall be in lieu of an annual fiscal 2015 option grant.
Subject to Executive’s continued employment with the Company through each
applicable vesting date, each such stock option will vest with respect to 1/8th
of the total number of shares initially subject thereto on the six month
anniversary of the applicable promotion date and 1/48th per month on each
subsequent monthly anniversary of such date thereafter. Notwithstanding anything
to the contrary contained in this Agreement, such options shall be subject to
the terms and conditions of the Company’s 2010 Stock Incentive Plan, as amended
from time to time, and the applicable Notice of Grant and Stock Option
Agreement. Executive will be eligible to receive future stock grants and stock
option awards at the discretion of the Board.

3.5. Expenses.

(a) Relocation Expenses. The Company will reimburse Executive for reasonable
relocation expenses, not to exceed, in the aggregate, $100,000, which Executive
incurs in relocating herself, her family, and her automobile and household goods
to the San Francisco Bay area as contemplated by Section 2.1 of this Agreement,
provided that Executive submits such expenses for reimbursement within the
normal the Company procedures for the reimbursement of employee business
expenses and in accordance with subsection (c) of this Section 3.5. The expenses
covered by this Section 3.5(a) are: airfare for Executive and her family to the
San Francisco Bay area for the purposes of house hunting and associated travel
and lodging expenses, costs for packing/unpacking and shipping Executive’s
household goods and automobiles, temporary lodging expenses, realtor or other
fees or costs associated with selling and/or purchasing a residence and charges
to terminate and start any utility services and other similar charges that
Executive incurs as the result of her relocation to the San Francisco Bay area.
To the extent that the Company reasonably determines that any such reimbursement
will be taxable to Executive, it will pay Executive an additional amount
designed to net employee an after tax amount (taking into account the
reimbursement and the additional amount) approximately equal to the amount being
reimbursed. For the sake of clarity, any such additional payment shall not count
toward the $100,000 limit set forth in this subsection (a). Executive agrees
that if her employment with the Company terminates prior to a Change in Control
and other than in connection with a Covered Termination, death or permanent
disability, she will promptly reimburse the Company for (i) the full payment she
received under this Section 3.5(a) if such termination occurs prior to the first
anniversary of the Effective Date and (ii) 50% of the payment she received under
this Section 3.5(a) if such termination occurs following the first anniversary
but prior to the second anniversary of the Effective Date.

 

5



--------------------------------------------------------------------------------

(b) Commuting Expenses. The Company will reimburse Executive for all reasonable
mutually agreeable commuting expenses (i.e., air transportation, airport
transportation, overnight lodging, a reasonable per diem for meals to be agreed
between the Company and Executive) associated with her commute from the
Summerlin, Nevada area to the San Francisco Bay area that are directly related
to the performance of Executive’s job duties for the Company until the earlier
of (i) December 31, 2014 or (ii) the date Executive moves her primary residence
to the San Francisco Bay area, provided that Executive submits such expenses for
reimbursement within the time period required by the normal the Company
procedures for the reimbursement of employee business expenses and in accordance
with subsection (c) of this Section 3.5. After December 31, 2014 or the date of
her move to the San Francisco Bay area, the Company shall not have any further
obligation to reimburse Executive such expenses. Executive acknowledges and
agrees that any such amounts that are taxable to Executive shall not be grossed
up by the Company.

(c) The Company will reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with the Company’s business,
excluding those expenses described in subsection (a) or (b), above, but
including reasonable “business class” airfare for any flight with a duration of
five hours or more one-way, provided that such expenses are in accordance with
applicable policies set by the Board from time to time and are properly
documented and accounted for in accordance with such policies and with the
requirements of the Internal Revenue Service.

(d) The Company shall reimburse Executive for the reasonable attorneys’ and
professional tax fees and related expenses and disbursements incurred by
Executive in connection with the negotiation and preparation of this Agreement,
in an aggregate amount not to exceed $5,000.

ARTICLE IV

SEVERANCE AND CHANGE IN CONTROL BENEFITS

4.1. Severance Benefits. Upon Executive’s termination of employment, Executive
shall receive any accrued but unpaid Base Salary and other accrued and unpaid
compensation, including any Annual Bonus that has been earned with respect to a
prior year, but remains unpaid as of the date of the termination. If the
termination is due to a Covered Termination or permanent disability, provided
that Executive first returns all Company property in her possession and, within
sixty (60) days following the Covered Termination, executes and does not revoke
an effective general release of all claims against the Company and its
affiliates in a form reasonably acceptable to the Company (a “Release of
Claims”), Executive shall also be entitled to receive the following severance
benefits described in this Section 4.1.

(a) Covered Termination Not Related to a Change in Control. If Executive’s
employment terminates due to a Covered Termination which occurs outside of a
Change in Control Period, Executive shall receive the following:

(i) An amount equal to twelve (12) months of Executive’s Base Salary payable in
substantially equal installments in accordance with the Company’s normal payroll
policies, less applicable withholdings, with such installments to commence as
soon as administratively practicable following the date the Release of Claims is
not subject to revocation and, in any event, within sixty (60) days following
the date of the Covered Termination.

 

6



--------------------------------------------------------------------------------

(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive’s covered dependents through the
earlier of (i) the first anniversary of the date of Executive’s termination of
employment and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.1(a)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance the provisions of
COBRA.

(iii) All of Employee’s vested options or stock appreciation rights with respect
to the Company’s common stock shall remain exercisable until the first
anniversary of Executive’s termination of employment (or, if earlier, the
maximum period specified in the award documents and plans governing such options
or stock appreciation rights, as applicable, assuming Executive’s employment had
not terminated), and all shares of the Company’s common stock owned by Executive
shall immediately be released from any and all resale or repurchase rights
restrictions (other than those imposed under applicable law.

(iv) the Company shall pay Executive a lump sum equal to the Adjusted Annual
Bonus (for purposes of this subsection (iv), the term “Adjusted Annual Cash
Bonus” means the average Annual Bonus Executive received with respect to the two
years preceding the year of termination or, if two Annual Bonus payment dates
have not occurred (regardless of whether Executive received an Annual Bonus on
such dates) prior to Executive’s termination of employment, the Annual Bonus
Executive received with respect to the year preceding the year of termination,
which amount shall be paid on as soon as administratively practicable following
the date the Release of Claims is not subject to revocation and, in any event,
within sixty (60) days following the date of the Covered Termination.

(b) Covered Termination Related to a Change in Control. If Executive’s
employment terminates due to a Covered Termination that occurs during a Change
in Control Period, Executive shall receive the following:

(i) Executive shall be entitled to receive an amount equal to the Change in
Control Multiplier multiplied by the sum of: (i) Executive’s Base Salary and
(ii) Executive’s target Annual Bonus for the fiscal year of Executive’s
termination, in each case, at the rate equal to the higher of (x) the rate in
effect immediately prior to Executive’s termination of employment or (y) the
rate in effect immediately prior to the Change in Control payable in a cash lump
sum, less applicable withholdings, as soon as administratively practicable
following the date the Release of Claims is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered Termination.

 

7



--------------------------------------------------------------------------------

(ii) If Executive elects to receive continued healthcare coverage pursuant to
the provisions of COBRA, the Company shall directly pay, or reimburse Executive
for, the premium for Executive and Executive’s covered dependents through the
earlier of (i) the date that is that number of years equal to the Change in
Control Multiplier following the date of Executive’s termination of employment
and (ii) the date Executive and Executive’s covered dependents, if any, become
eligible for healthcare coverage under another employer’s plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.1(b)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance the provisions of
COBRA.

(iii) Each outstanding equity award, including, without limitation, each stock
option and restricted stock award, held by Executive shall automatically become
vested and, if applicable, exercisable and any forfeiture restrictions or rights
of repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the shares subject thereto. To the extent vested after
giving effect to the acceleration provided in the preceding sentence, each stock
option held by Executive shall remain exercisable until the earlier of the
original expiration date for such stock option or the second anniversary of
Executive’s Covered Termination and all shares of the Company’s common stock
owned by Executive shall immediately be released from any and all resale or
repurchase restrictions (other than those imposed under applicable law).

(c) Termination for Death or Disability. If Executive’s employment is terminated
due to death or permanent disability where the Company makes a determination in
good faith that, due to a mental or physical incapacity, Executive has been
unable to perform her duties under this Agreement for a period of not less than
six (6) consecutive months or 180 days in the aggregate in any 12-month period,
Executive shall receive the following:

(i) An amount equal to six (6) months of Executive’s Base Salary payable in
substantially equal installments in accordance with the Company’s normal payroll
policies, less applicable withholdings, with such installments to commence as
soon as administratively practicable following the date the Release of Claims is
not subject to revocation and, in any event, within sixty (60) days following
the date of the Covered Termination.

(ii) If Executive (or in the event of death, her designee) elects to receive
continued healthcare coverage pursuant to the provisions of COBRA, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the six (6) month
anniversary of the date of Executive’s termination of

 

8



--------------------------------------------------------------------------------

employment and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.1(b)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance the provisions of
COBRA.

4.2. 280G Provisions. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. Any reduction in payments and/or benefits pursuant to
this Section 4.2 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to Executive.

4.3. Section 409A.

(a) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time of her Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

 

9



--------------------------------------------------------------------------------

(b) Any reimbursements payable to Executive pursuant to the Agreement shall be
paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive’s right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit.

(c) For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive installment payments under the Agreement shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.

4.4. Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

ARTICLE V

PROPRIETARY INFORMATION OBLIGATIONS

5.1. Agreement. Executive agrees to continue to abide by the Confidential
Information Agreement.

5.2. Remedies. Executive’s duties under the Confidential Information Agreement
shall survive termination of Executive’s employment with the Company and the
termination of this Agreement. Executive acknowledges that a remedy at law for
any breach or threatened breach by Executive of the provisions of the
Confidential Information Agreement, as well as Executive’s obligations pursuant
to Section 6.2 and Article 7 below, would be inadequate, and Executive therefore
agrees that the Company shall be entitled to seek injunctive relief in case of
any such breach or threatened breach.

ARTICLE VI

OUTSIDE ACTIVITIES

6.1. Other Activities.

(a) Except as otherwise provided in Section 6.1(b), Executive shall not, during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor, unless she obtains the prior written consent of the Board.

 

10



--------------------------------------------------------------------------------

(b) Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder. In addition, Executive shall be allowed to serve as a member
of the board of directors of up to two (2) other for profit entities at any time
during the term of this Agreement, which service shall not materially interfere
with the performance of Executive’s duties hereunder; provided, however, that
the Board, in its discretion, may require that Executive resign from one or both
of such director positions if it determines that such resignation(s) would be in
the best interests of the Company.

6.2. Competition/Investments. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
competitor corporation, so long as Executive’s direct holdings in any one such
corporation shall not in the aggregate constitute more than 1% of the voting
stock of such corporation.

ARTICLE VII

NONINTERFERENCE

In addition to Executive’s obligations under the Confidential Information
Agreement, Executive shall not for a period of one (1) year following
Executive’s termination of employment for any reason, either on Executive’s own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or stockholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Company any of its officers or employees or offer
employment to any person who is an officer or employee of the Company; provided,
however, that a general advertisement to which an employee of the Company
responds shall in no event be deemed to result in a breach of this Article 7.
Executive also agrees not to harass or disparage the Company or its employees,
clients, directors or agents or divert or attempt to divert any actual or
potential business of the Company. The provisions of this Article 7 shall
survive the termination or expiration of the applicable Executive’s employment
with the Company and shall be fully enforceable thereafter. If it is determined
by a court of competent jurisdiction in any state that any restriction in this
Article 7 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.

8.2. Tax Withholding. Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.

8.3. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4. Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

8.5. Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company and is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter, and will supersede all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect to the subject matter
hereof, including without limitation, the Prior Agreement. This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein or therein, and cannot be modified or amended except
in a writing signed by an officer of the Company and Executive.

8.6. Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.7. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

8.8. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign her rights or delegate her duties or obligations hereunder
without the prior written consent of the Company.

8.9. Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by

 

12



--------------------------------------------------------------------------------

final and binding arbitration held in Marin County, California through Judicial
Arbitration & Mediation Services/Endispute (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law. The
arbitrator shall: (a) provide adequate discovery for the resolution of the
dispute; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
However, nothing in this section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. The Company shall bear the costs of any such
arbitration.

8.10. Executive Acknowledgement. Executive acknowledges that (a) she has
consulted with or has had the opportunity to consult with independent counsel of
her own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that she has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on her own judgment.

8.11. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RAPTOR PHARMACEUTICAL CORP. By:  

 /s/ LLEW KELTNER

  LLEW KELTNER, M.D., P.H.D. Title:   Chairman of the Board of Directors

Accepted and Agreed:

 

/s/ JULIE ANNE SMITH

JULIE ANNE SMITH